 Case 1:18-cv-00632-RJJ-PJG ECF No. 43 filed 02/15/19 PageID.246 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

 JOHN HEYKOOP D/B/A EAGLE TOWING,

        Plaintiff,                                      Case No.: 1:18-cv-00632
 v
                                                        Hon. Robert J. Jonker
 FIRST LIEUTENANT JEFFREY WHITE; FIRST
 LIEUTENANT CHRIS MCINTIRE.                             Mag. Phillip J. Green

 Defendants.
__________________________________________/

 John S. Brennan (P55431)                          Patrick S. Meyers (P81444)
 Christopher S. Patterson (74350)                  Assistant Attorney General
 FAHEY SCHULTZ BURZYCH RHODES PLC                  Attorney for Defendants
 Attorneys for Plaintiff                           Civil Litigation, Employment &
 4151 Okemos Road                                  Elections Division
 Okemos, Michigan 48864                            P.O. Box 30736
 Tel: (517) 381-0100                               Lansing, MI 48909
 Fax: (517) 381-5051                               Tel: (517) 373-6434
 jbrennan@fsbrlaw.com                              myers4@michigan.gov
 cpatterson@fsbrlaw.com

__________________________________________/


         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO MODIFY
                           SCHEDULING ORDER

                                       Statement of Facts

       Defendants seek a 60-day extension for discovery in this matter. To date, Defendants’ only

activity in seeking discovery in this case has been a set of interrogatories and document requests.

These were served on November 4, 2018 and responded to by Plaintiff on December 12, 2018.

Except for some income tax returns, all of the documents requested either did not exist or had

already been produced with Plaintiff’s initial disclosures made on August 31, 2018. Plaintiff’s

counsel mistakenly thought that the remaining copies of tax returns were transmitted shortly
 Case 1:18-cv-00632-RJJ-PJG ECF No. 43 filed 02/15/19 PageID.247 Page 2 of 4



thereafter. Defendants’ counsel took no further action until he requested those copies in late

January and was provided with them on February 4, 2019. Defendants’ counsel has not and does

not claim any prejudice due to the delay.

        While Defendants have taken no other action to further case preparation, Plaintiff has

submitted interrogatories, document requests, obtained documents through third-party subpoena

from several sources, noticed and taken the depositions of Defendants.

                                            Argument

   I.      Contrary to Defendants’ assertion, additional time would not facilitate voluntary
           resolution of this matter, and there is no good cause for modifying deadlines in
           this matter.

        Plaintiff agrees with Defendants’ citation to controlling legal authority. Specifically,

Plaintiff agrees that Defendants are obligated to demonstrate “good cause” for an extension that is

grounded upon “the moving party’s diligence in attempting to meet the case management order’s

requirements.” Inge v. Rock Fin. Corp., 281 F.3rd 613, 625 (6th Cir. 2002). Plaintiff also agrees

that prejudice to the party opposing the modification is relevant and should be considered.

        Defendants’ attempt to argue diligence is disingenuous. Defendants’ have done nothing

other than serve written discovery to advance their defense. Defendants’ claim that the delay in

receiving copies of Plaintiff’s tax returns has somehow resulted in Defendant’s inability to take

Plaintiff’s deposition. Not true. Although the returns were not transmitted to Plaintiff until

February 4th, they were produced within a week of when Defendant’s counsel first made Plaintiff’s

counsel aware that he had not received them. Of course, this request could have been made during

the intervening 2.5 months between Plaintiff’s response to the document request and the time it

was first brought to Plaintiff’s counsel’s attention that the documents had not yet been sent.

Perhaps more importantly, Defendants’ counsel has not mentioned his desire to take any
 Case 1:18-cv-00632-RJJ-PJG ECF No. 43 filed 02/15/19 PageID.248 Page 3 of 4



depositions until February, and has yet to send any notices. In short, there is no good faith basis

alleged by Defendants for any modification. In the meantime, Plaintiff has been diligently

progressing with discovery in order to meet the case management deadlines.

       And there is prejudice to Plaintiff. While Defendants enjoy legal representation provided

for free by the state, Plaintiff has expended thousands of dollars in legal expenses to diligently

prepare his case, and a delay will only add thousands of more dollars to that tally.

       In addition, a delay will not facilitate settlement. Delay is the tactic used to “wear out” the

other party – not to settle. Of note, Plaintiff has made two settlement offers to Defendants without

so much as a counter-offer. Contrary to Defendants’ assertion, dragging discovery on for no good

cause will not facilitate voluntary settlement. As Plaintiff’s litigation burden increases, so will

Plaintiff’s settlement demands, because Plaintiff has made a claim for attorney fees as provided

for by law in this case.

       Finally, case evaluation is set for February 26, 2019. Both parties have submitted case

evaluation briefs. Plaintiff should not be faced with delay and an increase in the burden of

litigation, particularly when Defendants saw fit not to plan ahead and schedule discovery within

the time set by this court’s case management scheduling order. Regardless of the outcome of the

case evaluation, trial is not scheduled until later this year. There is plenty of time for Defendants

to work toward voluntary settlement of this matter, if in fact that is their true intention.

                                             Conclusion

       Plaintiff has and will continue to be willing to engage in settlement discussions with

Defendants – something that to date has not yet occurred. An extension of discovery without any

true cause whatsoever will not facilitate settlement, but only provide more leverage and time for
 Case 1:18-cv-00632-RJJ-PJG ECF No. 43 filed 02/15/19 PageID.249 Page 4 of 4



Defendants to ignore meaningful settlement discussions and delay resolution of this dispute.

Plaintiff thus respectfully requests that Defendants’ motion be denied.

                                             Respectfully submitted,

                                             FAHEY SCHULTZ BURZYCH RHODES PLC
                                             Attorneys for Plaintiff

Dated: February 15, 2019                     By: __/s/ John S. Brennan_______________
                                             John S. Brennan (P55431)
                                             4151 Okemos Road
                                             Okemos, Michigan 48864
                                             (517) 381-0100
                                             jbrennan@fsbrlaw.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019 I electronically filed the forgoing paper with the

Clerk of the Court using ECF system which will send notification of such filing on the attorneys

of record.



                                                     /s/ Adrienne Monahan_____________
                                                     Adrienne Monahan
                                                     Fahey Schultz Burzych Rhodes PLC
                                                     4151 Okemos Road
                                                     Okemos, Michigan 48864
                                                     (517) 381-3202
                                                     amonahan@fsbrlaw.com
